 AO 91 (Rev. 11/11) Criminal Complaint



                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District of Tennessee                                       I
                  United States of America                          )
                                V.                                  )
                                                                                                                   APR O8 2021
                                                                    )      Case No.                  Clerk U S .
                  JIMMY DEWAYNE BROCK                                                              Eastern' Dis· f : District Court
                                                                    )                  1 :21-MJ-56               ,net ot
                                                                    )                                    At Chattan 11ennessee
                                                                                                                       ooga
                                                                    )
                                                                    )
                           Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               February and March, 2021         in the county of               Hamilton            in the
      Eastern          District of           Tennessee         , the defendant(s) violated:

             Code Section                                                    Offense Description
 18 U.S.C. § 2252(a)(1)                         (Transportation of Child Pornography).




          This criminal complaint is based on these facts:

PLEASE SEE ATTACHED AFFIDAVIT OF SAMUEL K. MOORE, FBI SPECIAL AGENT




         lief Continued on the attached sheet.

                                                                                     ~~
                                                                                 "            Complainant's signature

                                                                                     Samuel K. Moore, FBI Special Agent
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date: _    /.Ip,,/~
            I
City and state:
                             2,o'l.,I_


                                Chattanooga, Tennessee
                                                                                       Q~-
                                                                              Christopher H. Steger, U. S. Magistrate Judge
                                                                                              Printed name and title



        Case 1:21-mj-00056-CHS Document 4 Filed 04/08/21 Page 1 of 1 PageID #: 12
